Citation Nr: 1440112	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-35 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a gastric ulcer.  

2.  Entitlement to service connection for a left hip sprain.  

3.  Entitlement to service connection for bilateral carpal tunnel syndrome.  

4.  Entitlement to an initial compensable evaluation for hypertension.  

5.  Entitlement to an initial compensable evaluation for allergic rhinitis.  

6.  Entitlement to an increased evaluation for gastroesophageal reflux disease (GERD), to include an evaluation in excess of 10 percent as of April 15, 2013, and an initial compensable evaluation prior to April 15, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from November 1987 to January 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In addition to the physical claims file, electronic paperless systems (Virtual VA and the Veterans Benefits Management System (VBMS)) are also associated with this claim.  Additional evidence associated with these systems, including a July 2014 statement from the Veteran's representative, has been reviewed and considered by the Board. 


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with a gastric ulcer at any time since his separation from active duty.  

2.  The Veteran does not suffer from a current disability of the left hip.  

3.  The Veteran has not been diagnosed with carpal tunnel syndrome of either hand at any time since separation from active duty.  

4.  Throughout the pendency of this claim, the Veteran's hypertension has not required continuous medication for control, has not been associated with a systolic blood pressure of predominantly 160 or more and has not been associated with a systolic blood pressure of predominantly 100 or greater.  

5.  Throughout the pendency of this claim, the Veteran's allergic rhinitis has not been associated with polyps, greater than 50 percent obstruction of both nasal passages or complete obstruction of one nasal passage.  

6.  Prior to April 15, 2013, the Veteran's GERD was manifested by diarrhea and an inability to eat spicy food; it was not manifested by two or more symptoms of dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain.  

7.  As of April 15, 2013, the Veteran's GERD has been associated with symptoms such as reflux, vomiting and nausea; these symptoms have not been productive of considerable impairment of health.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a gastric ulcer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307 (2013).

2.  The criteria for entitlement to service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307 (2013).

3.  The criteria for establishing entitlement to service connection for bilateral carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307 (2013).

4.  The criteria for establishing entitlement to a compensable evaluation for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.79, 4.104, Diagnostic Code 7101 (2013).

5.  The criteria for establishing entitlement to a compensable evaluation for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.79, 4.97, Diagnostic Code 6522 (2013).

6.  The criteria for establishing entitlement to an increased evaluation for GERD, to include a compensable evaluation prior to April 15, 2013, and an evaluation in excess of 10 percent as of April 15, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.79, 4.114, Diagnostic Code 7346 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
		
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter sent to the Veteran in April 2009 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Veteran was also notified as to how VA determines the appropriate effective date and disability evaluation.  As such, VA has satisfied its duty to notify with respect to the service connection claims on appeal.  

With regard to the claims for higher disability evaluations, these claims arise from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in May 2009, February 2011 and April 2013, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection Claims

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Gastric Ulcer

The Veteran contends that he is entitled to service connection for a gastric ulcer.  However, as outlined below, the evidence of record reflects that the Veteran's gastric ulcer resolved during service.  There is no evidence of this condition upon separation or at any time during the appeal period.  As such, service connection cannot be established.  

The Board is not disputing that the Veteran was diagnosed with a gastric ulcer during military service.  A November 2006 Medical Evaluation Board memorandum notes that the Veteran had a gastric ulcer in January 2005.  This was treated with a proton pump inhibitor and improved.  He discontinued the proton pump inhibitor in favor of aloe vera juice and he now denied further gastric irritation or bleeding.  An October 2007 examination report prepared during active duty confirms that the Veteran was no longer using nonsteroidal anti-inflammatory medications.  It was noted that the Veteran was status post-gastric ulcer with gastroesophageal reflux symptoms.  The Veteran is separately service-connected for gastroesophageal reflux.  No ulcer was noted as part of the December 2008 retirement examination and an evaluation of the abdomen and viscera was deemed to be normal.  As such, it appears that the gastric ulcer was an acute and transitory condition resolving prior to separation from active duty.  

Post-service medical records confirm that the Veteran has not suffered from a gastric ulcer at any time during the appeal period as well.  An upper gastrointestinal (GI) series was performed in May 2009.  This confirmed that there was no ulcer at this time.  There was evidence of esophageal reflux.  However, the examination was otherwise normal.  The record contains no other evidence of a gastric ulcer at any time since separation from active duty.  

The above evidence demonstrates that service connection for a gastric ulcer is not warranted.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of a gastric ulcer, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board recognizes that the Veteran believes he is entitled to service connection for a gastric ulcer.  He argued in his September 2010 appeal to the Board (VA Form 9) that he was treated for this condition in January 2005 while in service.  The Board is not disputing this fact as it is fully supported by the evidence of record.  Nonetheless, as noted in the preceding paragraph, there must be a current disability for service connection to be granted.  While the Veteran indeed suffered from a gastric ulcer during service, it was successfully treated and there has been no evidence of a current gastric ulcer at any time since separation from active duty.  As such, the existence of this condition in 2005 alone does not demonstrate that service connection is warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a gastric ulcer must be denied.

Bilateral Carpal Tunnel Syndrome

The Veteran also contends that he is entitled to service connection for bilateral carpal tunnel syndrome.  However, as outlined below, the evidence of record demonstrates that the Veteran does not have a current diagnosis of carpal tunnel syndrome, nor has he at any time since separation from active duty.  As such, service connection cannot be established.  

The Veteran's service treatment records do not reflect that he was diagnosed with chronic carpal tunnel syndrome of either upper extremity at any time during active duty.  In the report of medical history associated with the August 2006 examination, the Veteran did endorse symptoms such as numbness or tingling.  An October 2007 examination report also notes that the Veteran complained of symptoms such as pain and weakness in both wrists.  Examination revealed no overt deformity, but a diagnosis of carpal tunnel syndrome, diagnosed as a chronic bilateral wrist sprain, was assigned.  However, carpal tunnel syndrome was not diagnosed during the December 2008 retirement examination.  

While carpal tunnel syndrome was mentioned during service, post-service treatment records confirm that the Veteran has not in fact been diagnosed with carpal tunnel syndrome at any time since separation from active duty.  A May 2009 VA examination found no evidence of carpal tunnel syndrome.  The report noted that an EMG/NCV study showed no evidence of right or left median, ulnar or radial neuropathy.  A subsequent VA examination in February 2011 confirmed that the Veteran in fact did not suffer from carpal tunnel syndrome of either upper extremity.  The record also contains an April 2011 physical medicine rehabilitation diagnostic study report confirming that EMG/NCV study revealed no electrodiagnostic evidence of a right cervical radiculopathy or a neuropathy/entrapment of the right median and ulnar nerves.  It was determined that there was no carpal tunnel syndrome and that the Veteran showed La Tourett syndrome like symptoms on the right upper extremity, constantly projecting and rotating his right upper extremity.  There was a possible psychosomatic component for his symptoms.  

The above evidence demonstrates that service connection for bilateral carpal tunnel syndrome is not warranted.  As noted in the previous section, there must be a current diagnosis of a disorder for service connection to be granted.  Hickson, 12 Vet. App. at 252.  Without a medical diagnosis of carpal tunnel syndrome, the Board must deny the Veteran's claim.  See Degmetich, 104 F.3d at 1333 (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board again recognizes that the Veteran believes he is entitled to service connection for this disability.  He argued in his September 2010 appeal to the Board (VA Form 9) that he was provided wrist braces while in service.  However, whether or not the Veteran was issued wrist braces during service, this does not change the fact that separate studies have confirmed that the Veteran has not suffered from carpal tunnel syndrome at any time since separation from active duty.  As such, the Veteran's assertion does not demonstrate that service connection is warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for bilateral carpal tunnel syndrome must be denied.

Left Hip Sprain

The Veteran also contends that he is entitled to service connection for a left hip condition.  However, as outlined below, the Veteran's left hip has been found to be normal since separation from active duty.  As such, service connection cannot be established.  

The Board is not disputing that the Veteran experienced left hip symptomatology during active duty.  According to an April 1989 treatment note, the Veteran had tenderness over the bursa of the left hip.  He was diagnosed with possible bursitis of the left hip.  There was also marked popping in the left hip upon treatment in April 1990.  X-rays performed in May 1990, however, revealed the left hip to be normal.  

The Veteran was seen for complaints of left hip pain in April 2006.  The Veteran was diagnosed with lumbago.  No disability of the hip was diagnosed.  A May 2006 treatment note reflects that the Veteran reported receiving adjustment for his left hip and mid-back from a chiropractor.  X-rays from May 2005 were reviewed, revealing a normal left hip.  

In her report of medical history associated with the August 2006 examination, the Veteran endorsed a number of symptoms, including arthritis, rheumatism or bursitis.  According to a November 2006 Medical Evaluation Board addendum, the Veteran had pain elicited with adduction of the hip.  However, total range of motion of the hips was within normal limits in all directions.  An October 2007 examination report notes a left hip sprain with complaints of pain, weakness, stiffness, fatigue and a lack of endurance.  However, examination revealed no overt deformity and no pain on motion.  The Veteran was diagnosed with left hip sprain, diagnosed as chronic left sacroiliitis.  No disability of the left hip was noted upon retirement in December 2008, however.  

Post-service treatment records fail to reflect a diagnosis of a chronic disability associated with the left hip at any time since separation.  According to the May 2009 VA examination report, the Veteran had a history of popping sensations and pains in his left hip which started while in Germany in the 1990s.  He currently complained of pain in his left hip when he picked something up or when he turned the wrong way.  Examination revealed no pain on motion with the left hip.  X-rays of the hip were performed, revealing only a small rounded calcific density.  The examiner concluded that this represented an essentially normal study and that the Veteran did not have an identified left hip condition.  

The Veteran underwent an additional VA examination of the left hip in February 2011.  Again, there was no evidence of pain on active motion.  The examiner did, however, hear a slight popping sound when the Veteran first performed flexion of the left hip.  Nonetheless, the examiner concluded that while there was a remote history of a left hip strain, the present examination was normal.  The record contains no additional competent evidence diagnosing the Veteran with a current disability of the left hip.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a left hip disability.  While the Veteran was treated for left hip symptomatology during active duty, the record contains no evidence diagnosing a chronic left hip disability at any time since separation from active duty.  As noted in the previous sections, there must be a current diagnosis of a disorder for service connection to be granted.  Hickson, 12 Vet. App. at 252.  Without a medical diagnosis of an actual disability of the left hip, the Board must deny the Veteran's claim.  See Degmetich, 104 F.3d at 1333 (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board recognizes that the Veteran believes he suffers from a current disability of the left hip.  However, the record contains no evidence to demonstrate that the Veteran has the requisite training or expertise to diagnose himself with a specific medical condition.  While he is competent to attest to his current symptomatology such as pain and popping, pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As the evidence fails to reflect a current diagnosis of a left hip disability, despite the in-service and post-service symptomatology, service connection cannot be established.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a left hip disability must be denied.

Increased Evaluation Claims

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2013).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

Hypertension

The Veteran contends that he is entitled to an initial compensable evaluation for his service-connected hypertension.  For historical purposes, the Veteran was originally granted service connection for hypertension in a January 2010 rating decision.  A noncompensable (0 percent) evaluation was assigned under Diagnostic Code 7101, effective as of February 1, 2009.  An untimely notice of disagreement was received from the Veteran in March 2010, although the RO treated this NOD as timely nonetheless.  The noncompensable evaluation was continued in a June 2010 statement of the case that the Veteran appealed to the Board in August 2010.  

The Veteran was afforded a VA examination for this condition in June 2009.  The Veteran reported having a prescription for Zestril but never having filled this prescription.  He had never been hospitalized for hypertensive crisis or myocardial infarction.  The Veteran's blood pressure was taken three times, revealing a systolic pressure of 130 mmHg and a diastolic pressure of 90 (130/90), a pressure of 135/93 and a pressure of 125/82.  

In addition to the above VA examination, the record contains numerous VA treatment records through March 2012.  According to February 2009 records, the Veteran had blood pressure readings of 129/84 and 140/85.  A March 2009 record reflects a reading of 132/88 while a June 2009 record reflects a reading of 132/93.  In March 2010, he had a blood pressure of 130/89, in June 2010 he had a blood pressure of 130/90 and in July 2010 he had a blood pressure of 130/91.  Records from January 2011 reveal readings of 144/91 and 130/88.  A record from August 2011 notes a reading of 108/72 and a record from March 2012 reveals a reading of 120/82.  

The Veteran was afforded an additional VA examination in April 2013.  It was noted that the Veteran had not been on hypertension medication since 2008 and that he had been trying to control his blood pressure with diet and exercise.  Therefore, it was noted that his treatment plan did not include taking continuous medications for control.  The Veteran's blood pressure was taken three times, revealing it to be 142/100, 145/99 and 144/96.  The Veteran reported that he also took his own blood pressure at the gym and that it would run in the 130s/95.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a compensable evaluation for his service-connected hypertension at any time during the pendency of this claim.  Diagnostic Code 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Note (1) to Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Note (2) provides that hypertension that is due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, is to be rated as part of the condition causing it rather than by a separate rating.  Note (3) to Diagnostic code 7101 provides that hypertension is to be rated separately from hypertensive heart disease and other types of heart disorders.  38 C.F.R. § 4.104.  

The record confirms that the Veteran has not required continuous medication to treat his hypertension at any time during the pendency of this claim and that the Veteran has relied on diet and exercise in controlling his blood pressure.  Furthermore, the evidence clearly reflects that he has not had a systolic pressure of predominantly 160 or more or a diastolic pressure of predominantly 100 or more at any distinct time during the pendency of this claim.  The record reflects no systolic pressure of 160 and only one diastolic pressure of 100 out of many readings taken since separation from active duty.  As such, the preponderance of the evidence of record demonstrates that a higher evaluation of 10 percent is not warranted at any time during the pendency of this claim.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  

The Board recognizes that the Veteran believes he is entitled to a higher evaluation for his service-connected hypertension.  However, the Veteran has not provided VA with any evidence to demonstrate that he has met the schedular criteria for a compensable evaluation at any time during the pendency of this claim.  The Veteran has argued that the VA examiners of record did not adequately assess his condition because they did not adequately assess his "flare ups" in which he could have a diastolic pressure as high as 105.  Having considered this argument, the Board does not find it to be persuasive.  Numerous readings taken over a 4 year period reflect nearly consistent diastolic pressures below 100, with the exception of 1 of 3 readings taken upon examination in April 2013.  The Veteran himself told the examiner at this time that when he took his own blood pressure at the gym and that it would run in the 130s/95.  Therefore, despite the allegation of "flare ups" in which diastolic pressure might exceed 100, the preponderance of the evidence based on years of blood pressure readings suggests that his diastolic pressure has not been "predominantly" 100 or greater.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a compensable evaluation for hypertension must be denied.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Veteran has not identified any specific effects of his service-connected hypertension on his activities of work and daily living.  Therefore, in the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular rating.  In this respect, the Veteran suffers from hypertension that does not require medication for control.  His 0 percent rating contemplates this impairment.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

The Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the present case, the evidence reflects that the Veteran is employed full-time.  Thus, the Board will not consider this matter further.

Allergic Rhinitis

The Veteran also contends that he is entitled to an initial compensable evaluation for his service-connected allergic rhinitis.  For historical purposes, the Veteran was originally granted service connection for allergic rhinitis in a January 2010 rating decision.  A noncompensable (0 percent) evaluation was assigned under Diagnostic Code 6522, effective as of February 1, 2009.  An untimely notice of disagreement was received from the Veteran in March 2010, although the RO treated this NOD as timely nonetheless.  The noncompensable evaluation was continued in a June 2010 statement of the case that the Veteran appealed to the Board in August 2010.  

According to an October 2007 examination performed prior to separation, the Veteran reported a chronic history of environmental allergies throughout his military tenure with symptoms to include congestion, occasional difficulty breathing through nose, occasional purulent discharge, rhinorrhea, itchy eyes, scratchy throat, mild cough and postnasal drip.  There was no involvement of the soft palate and the history was not consistent with chronic sinusitis.  The Veteran's symptoms were perennial and there was no incapacitation.  

Following separation from active duty, the Veteran was afforded a VA examination in May 2009.  The Veteran reported that while in Germany, he had frequent symptoms of runny nose and congestion.  He currently still endorsed nasal congestion at least every weather change and he currently took Claritin with relief.  The Veteran had not been hospitalized due to this condition and he had no incapacitating episodes.  Examination revealed enlargement of the turbinates with 30 percent obstruction.  The sinuses were nontender.  The Veteran was diagnosed with rhinitis.  

The Veteran was afforded an additional VA examination for this condition in April 2013.  Examination revealed no nasal polyps and there was not greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  There was also not complete obstruction of one side due to rhinitis.  The record contains no other evidence related to this condition.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a compensable evaluation for allergic rhinitis at any time during the pendency of this claim.  Diagnostic Code 6522 provides ratings for allergic or vasomotor rhinitis.  Allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, is rated 10 percent disabling.  Allergic or vasomotor rhinitis with polyps is rated 30 percent disabling.  38 C.F.R. § 4.97.  At no time during the pendency of this claim is there evidence of greater than 50 percent obstruction of the nasal passage on both sides, complete obstruction of the nasal passages on one side or polyps.  As such, there is no basis upon which to assign a compensable evaluation in this case.  See id.  

The Board recognizes that the Veteran believes he is entitled to a compensable evaluation in this case.  The Veteran's representative noted in July 2014 that the Veteran felt the VA examiner did not adequately assess his condition because he had flare-ups with crusting that resulted in 50 percent obstruction of his nasal passages.  While the Board has considered this argument, it does not find it persuasive.  The Veteran is merely speculating that in these instances he in fact has greater than 50 percent obstruction of both nasal passages.  He has provided no evidence in support of this assertion.  Furthermore, both VA examiners of record examined the Veteran and concluded that there was less than 50 percent obstruction on both sides.  As such, the Veteran's assertion that he might have greater than 50 percent obstruction during a flare-up is not evidence demonstrating that a higher schedular evaluation is warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a compensable evaluation for allergic rhinitis must be denied.

The Board has again considered whether referral of this issue for extraschedular consideration may be warranted.  The Board is aware of the Veteran's complaints as to the effects of his service-connected allergic rhinitis on his activities of work and daily living.  Specifically, he has identified symptoms such as a stuffy nose with sneezing.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular rating.  In this respect, the Veteran suffers from obstruction of the nasal passage.  His 0 percent rating contemplates this degree of impairment.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

GERD

Finally, the Veteran contends that he is entitled to increased evaluations for his service-connected GERD.  For historical purposes, service connection was originally established in a January 2010 rating decision.  A noncompensable (0 percent) evaluation was assigned under Diagnostic Code 7399-7346, effective as of February 1, 2009.  An untimely notice of disagreement was received from the Veteran in March 2010, although the RO treated this NOD as timely nonetheless.  The noncompensable evaluation was continued in a June 2010 statement of the case that the Veteran appealed to the Board in August 2010.  Subsequently, in a November 2013 rating decision, the Veteran's disability evaluation was increased to 10 percent, effective as of April 15, 2013.  Since this grant did not constitute a full grant of the benefits sought on appeal, this claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  As such, the issue presently before the Board is entitlement to a compensable evaluation for GERD prior to April 15, 2013, and an evaluation in excess of 10 percent as of April 15, 2013.  

The Veteran was afforded a VA examination for this condition in May 2009.  It was noted that the Veteran was treated for a gastric ulcer in service due to a history of vomiting.  Currently, he reported that he still had symptoms of diarrhea on occasion and could not eat spicy foods.  He denied a history of hematemesis, melena or constipation.  The Veteran was diagnosed with esophageal reflux.  

An additional VA examination was performed in April 2013.  The Veteran took daily medication (Nexium) to treat his GERD.  The Veteran endorsed symptoms of reflux, mild nausea (less than once per day) and mild vomiting (4 or more times per year lasting less than 1 day).  There was no evidence of persistently recurrent epigastric distress, infrequent episodes of epigastric distress, dysphagia, pyrosis, regurgitation, substernal arm or shoulder pain, sleep disturbance, anemia, weight loss, hematemesis or melena.  This condition impacted the Veteran's ability to work in that it distracted him from work.  It did not keep him from working and he denied missing any work.  

The preponderance of the above evidence demonstrates that higher evaluations for GERD are not warranted.  Diagnostic code 7346 provides ratings for hiatal hernia.  Hiatal hernia with two or more of the symptoms for the 30 percent rating of less severity is rated 10 percent disabling.  Hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, is rated 30 percent disabling.  Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, is rated 60 percent disabling.  38 C.F.R. § 4.114.

According to the May 2009 VA examination report, the Veteran experienced diarrhea and avoided spicy foods.  The Veteran did not endorse 2 or more of the symptoms associated with a 30 percent evaluation under 38 C.F.R. § 4.114.  VA treatment records prepared between this examination and the subsequent examination of April 2013 also fail to reflect complaints or treatment for 2 or more of the symptoms needed for a 30 percent evaluation.  As such, the preponderance of the evidence of record demonstrates that a compensable evaluation is not warranted prior to April 15, 2013.  

Likewise, the preponderance of the evidence of record demonstrates that an evaluation in excess of 10 percent is not warranted at any time since April 15, 2013.  According to the April 2013 examination report, the Veteran experienced reflux, mild nausea and mild vomiting.  This was not found to be productive of considerable impairment of health and the Veteran denied missing any work because of this condition.  As such, a higher evaluation of 30 percent is not warranted as of April 15, 2013.  See id.  

The Board has also considered whether there may be any other applicable diagnostic code under 38 C.F.R. § 4.114 that may warrant a higher or separate evaluation in this case.  However, the April 2013 examination report reflects no evidence of esophageal stricture, spasm of the esophagus, an acquired diverticulum of the esophagus or any other pertinent physical findings.  

The Board again recognizes that the Veteran believes he is entitled to a higher evaluation for his GERD.  However, he has not provided VA with any argument or evidence to demonstrate that he meets the criteria for a higher evaluation at any time prior to April 15, 2013, or since April 15, 2013.  The Veteran's representative again asserted in July 2014 that the VA examination was inadequate in that it did not take into consideration symptoms during flare-ups, such as regurgitation and epigastric distress.  While the Board has considered this argument, it does not find it persuasive.  The record contains no evidence of treatment or complaints for symptoms such as regurgitation.  The Veteran also specifically denied that his condition was associated with regurgitation upon examination in April 2013.  Therefore, despite the recent assertion of regurgitation, the presence of such a symptom is not supported by the examination reports and VA treatment evidence of record.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of increased evaluations for GERD, to include a compensable evaluation prior to April 15, 2013, and an evaluation in excess of 10 percent as of April 15, 2013, must be denied.

The Board has again considered whether referral of this issue for extraschedular consideration may be warranted.  The Board is aware of the Veteran's complaints as to the effects of his service-connected GERD on his activities of work and daily living.  Specifically, he has identified symptoms such as epigastric distress.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular rating.  The assigned ratings under Diagnostic Code 7346 specifically contemplate this degree of impairment.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).














	(CONTINUED ON NEXT PAGE)
ORDER

The claim of entitlement to service connection for a gastric ulcer is denied.  

The claim of entitlement to service connection for bilateral carpal tunnel syndrome is denied.  

The claim of entitlement to service connection for a left hip disability is denied.  

The claim of entitlement to a compensable evaluation for hypertension is denied.  

The claim of entitlement to a compensable evaluation for allergic rhinitis is denied.  

The claim of entitlement to increased evaluations for GERD, to include a compensable evaluation prior to April 15, 2013, and an evaluation in excess of 10 percent as of April 15, 2013, must be denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


